DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (US Patent Application Publication 2017/0127545 A1).
As per claim 1, Sakai teaches a connector (FIGS. 1 to 7), comprising: a housing 10; and a plate-like fixing member 60 be mounted on the housing 10, wherein: the housing 10 includes a plurality of insertion receiving portions (64, 65 or 66) and a resin portion 18 located between the plurality of insertion receiving portions (64, 65 or 66), the fixing member 60 includes a board fixing portion 62 to be fixed to a circuit board 90 and a plurality of inserting portions (69 and along 73A,73B) to be respectively inserted into the plurality of insertion receiving portions 
As per claim 2, Sakai teaches a connector (FIGS. 1 to 7), wherein the contact part includes a projection 66 projecting from a side edge of the inserting portion and configured to bite into the resin portion 18.
As per claim 3, Sakai teaches a connector (FIGS. 1 to 7), wherein the housing 10 includes a fitting portion 61 open toward the same side as insertion openings (along 64, 65 or 66) of the plurality of insertion receiving portions (64, 65 or 66), and a mating housing (see paragraph [0018]) is fit into the fitting portion 61.
As per claim 4, Sakai teaches a connector (FIGS. 1 to 7), wherein: the housing 10 includes a covering wall (along 13) for covering the plurality of insertion receiving portions (64, 65 or 66) from outside, and the resin portion 18 is coupled to the covering wall (along 13).
As per claim 5, Sakai teaches a connector (FIGS. 1 to 7), wherein: the housing 10 includes a covering wall (along 13) for covering the plurality of insertion receiving portions (64, 65 or 66) from outside, the plurality of insertion receiving portions (64, 65 or 66) are defined between the covering wall (along 13) and an inner wall (along 17) facing the covering wall (along 13) from inside, and an interval between the covering wall (along 13) and the inner wall (along 17) is narrowed at an insertion back side of the fixing member 60.
Allowable Subject Matter
Claims 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 6, Sakai teaches a connector in figure 1-7. The prior art doesn’t disclose or suggest: wherein: the plurality of inserting portions include a first inserting portion and second inserting portions arranged on both sides of the first inserting portion, the first inserting portion is shaped to be connected to the board fixing portion, the second inserting portions are shaped such that tips are free ends, the plurality of insertion receiving portions include a first insertion receiving portion into which the first inserting portion is inserted and second insertion receiving portions into which the second inserting portions are inserted, an end part of the first insertion receiving portion on an insertion back side of the fixing member is open and facing the circuit board, and end parts of the second inserting portions on the insertion back side of the fixing member are closed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831